Title: To George Washington from Thomas Marshall, 26 June 1789
From: Marshall, Thomas
To: Washington, George



Dear General
Woodford County [District of Ky.]26th of June 1789

Your Excellencys letter dated the 27th of March last came safe to hand, and I have the honor to assure you that I will observe the contents of it with all the care & attention in my power. The part I took in the business I had the honor to inform you of, has deprived me of the confidence of all those gentlemen concernd; it is however scarcely possible that a matter of that extensive importance can be conducted to any dangerous crises without my discovering something of it time enough to give you the necessary information. In the mean time my vigilance shall not sleep.
Should your Excellency find it necessary to honor me with your commands, they will find a safe conveyance by being sent under cover to my son John Marshall in Richmond, to whome I shall write for that purpose.
Permit me Sir to express my extreme happiness on account of your Excellencys acceptance of the Presidency of the United States. An event the more to be rejoiced at as it bids fair at this

critical time for the reconcilement of all parties. It strongly impresses on my mind the truth of what was prophetically said from the Pulpit on the commencement of the former French war “That providence had sent you into the world to be the Salvation of America”.
May God bless & prosper you is the prayer of him who has the honor to be with the most respectful regard Your Excellencys most obedient humble servant

T. Marshall

